              Case 19-70071-FJS                          Doc 15             Filed 01/22/19 Entered 01/22/19 16:23:29                                              Desc Main
                                                                           Document      Page 1 of 42
              Fill in this information to identify your case:

 Debtor 1                   Willie Dean Ingram
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number           19-70071
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new             and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             255,520.60

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              11,924.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             267,444.60

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $             261,228.54

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                             $                1,100.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                               $              55,096.00


                                                                                                                                     Your total liabilities $               317,424.54


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................              $                6,211.06

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,986.06

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

            Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal, family, or household
                purpose. 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                      Doc 15       Filed 01/22/19 Entered 01/22/19 16:23:29                                    Desc Main
                                                               Document      Page 2 of 42
 Debtor 1     Ingram, Willie Dean                                                            Case number (if known) 19-70071

 8.    From the                                            : Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                  $         3,141.24


 9.    Copy the following special categories of claims from Part 4, line 6 of                        :

                                                                                                             Total claim
       From Part 4 on                     , copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                      $                   0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                              $              1,100.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                    $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                     $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                   $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                               $                 1,100.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                          page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-70071-FJS                             Doc 15          Filed 01/22/19 Entered 01/22/19 16:23:29                                   Desc Main
                                                                            Document      Page 3 of 42
               Fill in this information to identify your case and this filing:

 Debtor 1                    Willie Dean Ingram
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number            19-70071                                                                                                                              Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply

                                                                                    Single-family home                         Do not deduct secured claims or exemptions. Put
        5120 Walkers Grant Ln                                                       Duplex or multi-unit building              the amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative

                                                                                    Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Virginia Beach                    VA        23455-2559                      Land                                       entire property?           portion you own?
        City                              State          ZIP Code                   Investment property                                $99,495.00                  $99,495.00
                                                                                    Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                    Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                    Debtor 1 only                              Fee Simple
                                                                                    Debtor 2 only
        County                                                                      Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                    At least one of the debtors and another        (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Debtor's Home. Value - $120,000.00 - repairs $9450.00 = $110,550.0 -
                                                                            minus costs of sale $11,055.00 = $99,495.00




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                             Doc 15    Filed 01/22/19 Entered 01/22/19 16:23:29                                           Desc Main
                                                                     Document      Page 4 of 42
 Debtor 1        Ingram, Willie Dean                                                                                  Case number (if known)          19-70071
       If you own or have more than one, list here:
 1.2                                                                 What is the property? Check all that apply

                                                                            Single-family home                               Do not deduct secured claims or exemptions. Put
       1 Staunton Hill Rd                                                   Duplex or multi-unit building
                                                                                                                             the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                            Condominium or cooperative

                                                                            Manufactured or mobile home
                                                                                                                             Current value of the         Current value of the
       Brookneal                        VA         24528                    Land                                             entire property?             portion you own?
       City                             State           ZIP Code            Investment property                                        $6,505.20                    $6,505.20
                                                                            Timeshare
                                                                                                                             Describe the nature of your ownership interest
                                                                            Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                            Debtor 1 only                                    Fee Simple
       Charlotte                                                            Debtor 2 only
       County                                                               Debtor 1 and Debtor 2 only
                                                                                                                                 Check if this is community property
                                                                            At least one of the debtors and another              (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:

                                                                     Staunton Hill Subdivision
                                                                     Staunton Hill Rd., Lot 1
                                                                     Brookneal, VA 24528
                                                                     Tax value $7228.00 - costs of sale $722.80 = $6505.20


       If you own or have more than one, list here:
 1.3                                                                 What is the property? Check all that apply
       Staunton Hill Subdivision #                                          Single-family home                               Do not deduct secured claims or exemptions. Put
       2 Staunton Hill Rd                                                   Duplex or multi-unit building
                                                                                                                             the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                            Condominium or cooperative

                                                                            Manufactured or mobile home
                                                                                                                             Current value of the         Current value of the
       Brookneal                        VA         24528                    Land                                             entire property?             portion you own?
       City                             State           ZIP Code            Investment property                                        $3,317.40                    $3,317.40
                                                                            Timeshare
                                                                                                                             Describe the nature of your ownership interest
                                                                            Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                            Debtor 1 only                                    Fee Simple
       Charlotte                                                            Debtor 2 only
       County                                                               Debtor 1 and Debtor 2 only
                                                                                                                                 Check if this is community property
                                                                            At least one of the debtors and another              (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:

                                                                     Staunton Hill Subdivision
                                                                     #2 Staunton Hill Rd.
                                                                     Tax value - $3686.00 - costs of sale $368.60 = $3317.40
                                                                     Brookneal, VA 24528




Official Form 106A/B                                                    Schedule A/B: Property                                                                             page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                             Doc 15    Filed 01/22/19 Entered 01/22/19 16:23:29                                           Desc Main
                                                                     Document      Page 5 of 42
 Debtor 1        Ingram, Willie Dean                                                                                  Case number (if known)          19-70071
       If you own or have more than one, list here:
 1.4                                                                 What is the property? Check all that apply
       Staunton Hill Subdivision #                                          Single-family home                               Do not deduct secured claims or exemptions. Put
       3 Staunton Hill Rd                                                   Duplex or multi-unit building
                                                                                                                             the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                            Condominium or cooperative

                                                                            Manufactured or mobile home
                                                                                                                             Current value of the         Current value of the
       Brookneal                        VA         24528                    Land                                             entire property?             portion you own?
       City                             State           ZIP Code            Investment property                                        $3,303.00                    $3,303.00
                                                                            Timeshare
                                                                                                                             Describe the nature of your ownership interest
                                                                            Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                            Debtor 1 only                                    Fee Simple
                                                                            Debtor 2 only
       County                                                               Debtor 1 and Debtor 2 only
                                                                                                                                 Check if this is community property
                                                                            At least one of the debtors and another              (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:

                                                                     Staunton Hill Subdivision
                                                                     #3 Staunton Hill Rd.
                                                                     Tax Value $3670.00 - costs of sale $367.00 = $3303.00
                                                                     Brookneal, VA 24528


       If you own or have more than one, list here:
 1.5                                                                 What is the property? Check all that apply

                                                                            Single-family home                               Do not deduct secured claims or exemptions. Put
       5104 Walkers Grant Ln                                                Duplex or multi-unit building
                                                                                                                             the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                            Condominium or cooperative

                                                                            Manufactured or mobile home
                                                                                                                             Current value of the         Current value of the
       Virginia Beach                   VA         23455-2559               Land                                             entire property?             portion you own?
       City                             State           ZIP Code            Investment property                                    $142,900.00                   $142,900.00
                                                                            Timeshare
                                                                                                                             Describe the nature of your ownership interest
                                                                            Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                            Debtor 1 only                                    JTWROS
                                                                            Debtor 2 only
       County                                                               Debtor 1 and Debtor 2 only
                                                                                                                                 Check if this is community property
                                                                            At least one of the debtors and another              (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                         $255,520.60
 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                    Schedule A/B: Property                                                                             page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                    Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                    Desc Main
                                                                 Document      Page 6 of 42
 Debtor 1         Ingram, Willie Dean                                                                          Case number (if known)     19-70071
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Chevrolet                              Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Blazer 2WD                                Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
         Year:       2001                                      Debtor 2 only                                           Current value of the      Current value of the
         Approximate mileage:               200000             Debtor 1 and Debtor 2 only                              entire property?          portion you own?
         Other information:                                    At least one of the debtors and another


                                                               Check if this is community property                               $2,000.00                 $2,000.00
                                                               (see instructions)



  3.2    Make:       Jeep                                   Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Grand Cherokee 2WD                          Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
         Year:     2004                                        Debtor 2 only                                           Current value of the      Current value of the
         Approximate mileage:    150000                        Debtor 1 and Debtor 2 only                              entire property?          portion you own?
         Other information:                                    At least one of the debtors and another
         vehicle
                                                               Check if this is community property                               $4,000.00                 $4,000.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                 $6,000.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
      No
        Yes. Describe.....
                                   Assorted household goods and electronics                                                                                 $5,000.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
        No
Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                                   Doc 15                Filed 01/22/19 Entered 01/22/19 16:23:29                           Desc Main
                                                                                     Document      Page 7 of 42
 Debtor 1         Ingram, Willie Dean                                                                                        Case number (if known)   19-70071

       Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
       Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
       Yes. Describe.....
                                           Clothing and shoes                                                                                                         $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
       Yes. Describe.....
                                           Asst. jewelry                                                                                                              $250.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
       No
       Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
       No
       Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                               $5,750.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       No
       Yes................................................................................................................

17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
       No
       Yes........................                                                               Institution name:

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
       Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
       No
       Yes. Give specific information about them...................
                                  Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
Official Form 106A/B                                                                      Schedule A/B: Property                                                          page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                         Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                               Desc Main
                                                                    Document      Page 8 of 42
 Debtor 1        Ingram, Willie Dean                                                                           Case number (if known)    19-70071

       No
       Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       No
       Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
       Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
       Yes. Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
       No
       Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
       Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers compensation, Social Security benefits;
              unpaid loans you made to someone else
       No
       Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner s, or renter s insurance
      No
       Yes. Name the insurance company of each policy and list its value.
Official Form 106A/B                                        Schedule A/B: Property                                                                           page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                          Doc 15            Filed 01/22/19 Entered 01/22/19 16:23:29                                             Desc Main
                                                                        Document      Page 9 of 42
 Debtor 1        Ingram, Willie Dean                                                                                        Case number (if known)         19-70071
                                           Company name:                                                         Beneficiary:                                 Surrender or refund
                                                                                                                                                              value:
                                           Cash Surrender Value CUMA Life
                                           Insurance                                                             Daughter                                                   $174.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                $174.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                  $0.00




Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                               Doc 15            Filed 01/22/19 Entered 01/22/19 16:23:29                                               Desc Main
                                                                             Document      Page 10 of 42
 Debtor 1         Ingram, Willie Dean                                                                                                   Case number (if known)   19-70071
 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................               $255,520.60
 56. Part 2: Total vehicles, line 5                                                                             $6,000.00
 57. Part 3: Total personal and household items, line 15                                                        $5,750.00
 58. Part 4: Total financial assets, line 36                                                                      $174.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $11,924.00              Copy personal property total           $11,924.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $267,444.60




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                    Doc 15          Filed 01/22/19 Entered 01/22/19 16:23:29                               Desc Main
                                                                  Document      Page 11 of 42
              Fill in this information to identify your case:

 Debtor 1                 Willie Dean Ingram
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number           19-70071
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
                                                                                                                                                                4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on                            that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                     that lists this property                 portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule A/B

                                                                      $6,505.20                                      $0.00    Va. Code Ann. § 34-4
      1 Staunton Hill Rd
      Brookneal VA, 24528                                                                 100% of fair market value, up to
      County : Charlotte                                                                  any applicable statutory limit
      Line from Schedule A/B: 1.2


                                                                      $6,505.20                                 $6,505.20     Va. Code Ann. § 34-4
      1 Staunton Hill Rd
      Brookneal VA, 24528                                                                 100% of fair market value, up to
      County : Charlotte                                                                  any applicable statutory limit
      Line from Schedule A/B: 1.2

      Staunton Hill Subdivision #                                     $3,317.40                                 $3,317.40     Va. Code Ann. § 34-4
      2 Staunton Hill Rd
      Brookneal VA, 24528                                                                 100% of fair market value, up to
      County : Charlotte                                                                  any applicable statutory limit
      Line from Schedule A/B: 1.3

      Staunton Hill Subdivision #                                     $3,303.00                                   $177.40     Va. Code Ann. § 34-4
      3 Staunton Hill Rd
      Brookneal VA, 24528                                                                 100% of fair market value, up to
      Line from Schedule A/B: 1.4                                                         any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                       Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                               Desc Main
                                                                Document      Page 12 of 42
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                    that lists this property                portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Staunton Hill Subdivision #                                   $3,303.00                                    $250.00     Va. Code Ann. § 34-4
     3 Staunton Hill Rd
     Brookneal VA, 24528                                                                100% of fair market value, up to
     Line from Schedule A/B: 1.4                                                        any applicable statutory limit

     Chevrolet                                                     $2,000.00                                  $2,000.00     Va. Code Ann. § 34-26(8)
     Blazer 2WD
     2001                                                                               100% of fair market value, up to
     200000                                                                             any applicable statutory limit
     Line from Schedule A/B: 3.1

     Jeep                                                          $4,000.00                                  $4,000.00     Va. Code Ann. § 34-26(8)
     Grand Cherokee 2WD
     2004                                                                               100% of fair market value, up to
     150000                                                                             any applicable statutory limit
     Line from Schedule A/B: 3.2

     Assorted household goods and                                  $5,000.00                                  $5,000.00     Va. Code Ann. § 34-26(4a)
     electronics
     Line from Schedule A/B: 6.1                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing and shoes                                               $500.00                                   $500.00     Va. Code Ann. § 34-26(4)
     Line from Schedule A/B: 11.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Asst. jewelry                                                    $250.00                                   $250.00     Va. Code Ann. § 34-4
     Line from Schedule A/B: 12.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                     Doc 15            Filed 01/22/19 Entered 01/22/19 16:23:29                                     Desc Main
                                                                     Document      Page 13 of 42
              Fill in this information to identify your case:

 Debtor 1                   Willie Dean Ingram
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number           19-70071
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
                                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Chase Mtg                                Describe the property that secures the claim:                 $46,059.00               $99,495.00                     $0.00
         Creditor's Name
                                                  5120 Walkers Grant Ln, Virginia
                                                  Beach, VA 23455-2559
                                                  Debtor's Home. Value - $120,000.00
                                                  - repairs $9450.00 = $110,550.0 -
                                                  minus costs of sale $11,055.00 =
                                                  $99,495.00
         PO Box 24696                             As of the date you file, the claim is: Check all that
         Columbus, OH                             apply.
         43224-0696                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          2006-08                   Last 4 digits of account number        8531

 2.2     PNC Mortgage                             Describe the property that secures the claim:                 $48,854.00               $99,495.00                     $0.00
         Creditor's Name
                                                  5120 Walkers Grant Ln, Virginia
                                                  Beach, VA 23455-2559
                                                  Debtor's Home. Value - $120,000.00
                                                  - repairs $9450.00 = $110,550.0 -
                                                  minus costs of sale $11,055.00 =
                                                  $99,495.00
                                                  As of the date you file, the claim is: Check all that
         PO Box 8703                              apply.
         Dayton, OH 45401-8703                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-70071-FJS                           Doc 15          Filed 01/22/19 Entered 01/22/19 16:23:29                                 Desc Main
                                                                        Document      Page 14 of 42
 Debtor 1 Willie Dean Ingram                                                                                  Case number (if known)   19-70071
               First Name                  Middle Name                       Last Name


    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2003-04                     Last 4 digits of account number         4241

         Staplesmill Chase
 2.3                                                                                                                     $700.00         $99,495.00           $0.00
         Condo Assoc.                               Describe the property that secures the claim:
         Creditor's Name
                                                    5120 Walkers Grant Ln, Virginia
                                                    Beach, VA 23455-2559
                                                    Debtor's Home. Value - $120,000.00
                                                    - repairs $9450.00 = $110,550.0 -
         c/o Thomas, Adams et al
                                                    minus costs of sale $11,055.00 =
         Holland Plaza Of
                                                    $99,495.00
         4176 S Plaza Trl Ste 128                   As of the date you file, the claim is: Check all that
         Virginia Beach, VA                         apply.
         23452-1920                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Maintenaince Fees
       community debt

 Date debt was incurred                                      Last 4 digits of account number         003

         United Property
 2.4                                                                                                                      $47.00         $99,495.00           $0.00
         Associates                                 Describe the property that secures the claim:
         Creditor's Name
                                                    5120 Walkers Grant Ln, Virginia
                                                    Beach, VA 23455-2559
                                                    Debtor's Home. Value - $120,000.00
         Staplesmill Chase
                                                    - repairs $9450.00 = $110,550.0 -
         Condo Assoc.
                                                    minus costs of sale $11,055.00 =
         525 S Independence
                                                    $99,495.00
         Blvd Ste 200                               As of the date you file, the claim is: Check all that
         Virginia Beach, VA                         apply.
         23452-1189                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Maintenaince Fees
       community debt

 Date debt was incurred          2018                        Last 4 digits of account number         unk

         Wells Fargo Home
 2.5                                                                                                                $165,568.54         $142,900.00     $22,668.54
         Mortgage                                   Describe the property that secures the claim:
         Creditor's Name
                                                    5104 Walkers Grant Lane Virginia
                                                    Beach, VA 23455
         PO Box 14411                               As of the date you file, the claim is: Check all that
         Des Moines, IA                             apply.
         50306-3411                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated


Official Form 106D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                         Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                                    Desc Main
                                                                  Document      Page 15 of 42
 Debtor 1 Willie Dean Ingram                                                                              Case number (if known)    19-70071
             First Name                Middle Name                       Last Name


                                                     Disputed
 Who owes the debt? Check one.                   Nature of lien. Check all that apply.
    Debtor 1 only                                    An agreement you made (such as mortgage or secured
    Debtor 2 only                                     car loan)
    Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another          Judgment lien from a lawsuit
    Check if this claim relates to a                 Other (including a right to offset)   First Mortgage
    community debt

 Date debt was incurred                                  Last 4 digits of account number         1781


 Add the dollar value of your entries in Column A on this page. Write that number here:                               $261,228.54
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                              $261,228.54

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                              page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                         Doc 15       Filed 01/22/19 Entered 01/22/19 16:23:29                                           Desc Main
                                                                    Document      Page 16 of 42
      Fill in this information to identify your case:

 Debtor 1                     Willie Dean Ingram
                              First Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)          First Name                     Middle Name                      Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number           19-70071
 (if known)                                                                                                                                            Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim        Priority               Nonpriority
                                                                                                                                          amount                 amount
 2.1          Internal Revenue Service                             Last 4 digits of account number         5488                $750.00               $750.00                   $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?             2017
              PO Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
              Debtor 1 only                                           Unliquidated
              Debtor 2 only                                           Disputed
              Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

              At least one of the debtors and another                 Domestic support obligations

              Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
              No                                                      Other. Specify
              Yes                                                                       2017 Federal Taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G6040
            Case 19-70071-FJS                         Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                            Desc Main
                                                                    Document      Page 17 of 42
 Debtor 1 Ingram, Willie Dean                                                                              Case number (if known)            19-70071

 2.2        Virginia Dept of Taxation                              Last 4 digits of account number      5488                  $350.00                $350.00                   $0.00
            Priority Creditor's Name
                                                                   When was the debt incurred?          2017
            PO Box 1115
            Richmond, VA 23218-1115
            Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
            Debtor 1 only                                             Unliquidated
            Debtor 2 only                                             Disputed
            Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

            At least one of the debtors and another                   Domestic support obligations

            Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
            No                                                        Other. Specify
            Yes                                                                          2017 State Tax liability

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        Abnb Fcu                                                  Last 4 digits of account number        4132                                                       $3,230.00
            Nonpriority Creditor's Name
                                                                      When was the debt incurred?            2005-01
            830 Greenbrier Cir
            Chesapeake, VA 23320-2624
            Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                           Contingent
                 Debtor 2 only                                           Unliquidated
                 Debtor 1 and Debtor 2 only                              Disputed
                 At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

                 No                                                      Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                     Other. Specify    Revolving account




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 2 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                       Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                           Desc Main
                                                                 Document      Page 18 of 42
 Debtor 1 Ingram, Willie Dean                                                                         Case number (if known)             19-70071

 4.2      Bank of America                                         Last 4 digits of account number       5009                                               $14,482.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2007-08
          PO Box 982238
          El Paso, TX 79998-2238
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.3      Bank of America                                         Last 4 digits of account number       5710                                                $3,887.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2008-01
          PO Box 982238
          El Paso, TX 79998-2238
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.4      Capital One Bank USA N                                  Last 4 digits of account number       0423                                                $4,204.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           1997-02
          15000 Capital One Dr
          Richmond, VA 23238-1119
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                       Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                           Desc Main
                                                                 Document      Page 19 of 42
 Debtor 1 Ingram, Willie Dean                                                                         Case number (if known)             19-70071

 4.5      Chartway Federal Cre                                    Last 4 digits of account number       4778                                               $3,947.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2005-04
          5700 Cleveland St
          Virginia Beach, VA 23462-1752
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.6      Chase Card                                              Last 4 digits of account number       6031                                               $4,714.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2005-09
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.7      Chase Card                                              Last 4 digits of account number       0016                                               $2,543.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2002-10
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                       Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                           Desc Main
                                                                 Document      Page 20 of 42
 Debtor 1 Ingram, Willie Dean                                                                         Case number (if known)             19-70071

 4.8      Credit Control Corp                                     Last 4 digits of account number       9574                                                 $606.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2017-09
          11821 Rock Landing Dr
          Newport News, VA 23606-4207
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

                                                                                      Open account - original creditor
              Yes                                                    Other. Specify   Emergency Physicians of Tidewater

 4.9      Elizabeth River Tunnels                                 Last 4 digits of account number       unk                                                   $93.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          700 Port Centre Pkwy Ste 2B
          Portsmouth, VA 23704-5901
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   toll charges


 4.10     Implant Dentistry of Virginia                           Last 4 digits of account number       155                                                  $934.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          2021 Pleasure House Rd
          Virginia Beach, VA 23455-2709
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                       Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                           Desc Main
                                                                 Document      Page 21 of 42
 Debtor 1 Ingram, Willie Dean                                                                         Case number (if known)             19-70071

 4.11     Midland Funding                                         Last 4 digits of account number       8423                                               $4,189.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2015-11
          2365 Northside Dr Ste 30
          San Diego, CA 92108-2709
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

                                                                                      Collection account - original creditor
              Yes                                                    Other. Specify   Capital One

 4.12     Military Star                                           Last 4 digits of account number       2911                                               $2,686.00
          Nonpriority Creditor's Name
          The Exchange                                            When was the debt incurred?
          PO Box 740890
          Cincinnati, OH 45274-0890
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Rev. chg.


 4.13     Professional Credit SE                                  Last 4 digits of account number       1593                                                 $149.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2014-04
          400 International Way
          Springfield, OR 97477-7004
          Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

                                                                                      Collection account - original creditor
              Yes                                                    Other. Specify   Consumer Cellular




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                       Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                            Desc Main
                                                                 Document      Page 22 of 42
 Debtor 1 Ingram, Willie Dean                                                                          Case number (if known)             19-70071

 4.14      Td Bank USA/Targetcred                                  Last 4 digits of account number        8331                                                 $1,685.00
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?            1998-07
           PO Box 673
           Minneapolis, MN 55440-0673
           Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                           Contingent
              Debtor 2 only                                           Unliquidated
              Debtor 1 and Debtor 2 only                              Disputed
              At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                 Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims

              No                                                      Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                     Other. Specify    Revolving account


 4.15      Wells Fargo Bank                                        Last 4 digits of account number        8200                                                 $7,747.00
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?            2007-07
           PO Box 14517
           Des Moines, IA 50306-3517
           Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                           Contingent
              Debtor 2 only                                           Unliquidated
              Debtor 1 and Debtor 2 only                              Disputed
              At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                 Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims

              No                                                      Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                     Other. Specify    revolving account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                            Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0281
                                                             Last 4 digits of account number                    8423
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Emergency Physicians of Tidewater                           Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 7549                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Portsmouth, VA 23707-0549
                                                             Last 4 digits of account number                    9574

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                6a.       $                           0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.       $                      1,100.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.       $                          0.00
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                        Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                  Desc Main
                                                                  Document      Page 23 of 42
 Debtor 1 Ingram, Willie Dean                                                                           Case number (if known)    19-70071
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $                  1,100.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.     $                      0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                               $                 55,096.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.     $                 55,096.00




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                       Doc 15          Filed 01/22/19 Entered 01/22/19 16:23:29                             Desc Main
                                                                     Document      Page 24 of 42
              Fill in this information to identify your case:

 Debtor 1                 Willie Dean Ingram
                          First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number           19-70071
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.2
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.3
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.4
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.5
           Name


           Number       Street

           City                                    State                   ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-70071-FJS                         Doc 15          Filed 01/22/19 Entered 01/22/19 16:23:29                  Desc Main
                                                                       Document      Page 25 of 42
              Fill in this information to identify your case:

 Debtor 1                   Willie Dean Ingram
                            First Name                           Middle Name        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number            19-70071
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                 Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                 Number            Street
                 City                                    State                       ZIP Code




    3.2                                                                                                   Schedule D, line
                 Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                 Number            Street
                 City                                    State                       ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-70071-FJS                    Doc 15    Filed 01/22/19 Entered 01/22/19 16:23:29                                   Desc Main
                                                           Document      Page 26 of 42


Fill in this information to identify your case:

Debtor 1                      Willie Dean Ingram

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA, NORFOLK
                                              DIVISION

Case number               19-70071                                                                         Check if this is:
(If known)
                                                                                                               An amended filing
                                                                                                               A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:

Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                    Employed                                    Employed
       attach a separate page with           Employment status
                                                                         Not employed                                Not employed
       information about additional
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student or Employer's address
       homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $           0.00              $       N/A




Official Form 106I                                                        Schedule I: Your Income                                                     page 1
            Case 19-70071-FJS              Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                                     Desc Main
                                                        Document      Page 27 of 42

Debtor 1    Ingram, Willie Dean                                                                     Case number (if known)    19-70071


                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                       4.         $              0.00     $              N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $              0.00     $               N/A
      5b.    Mandatory contributions for retirement plans                                    5b.        $              0.00     $               N/A
      5c.    Voluntary contributions for retirement plans                                    5c.        $              0.00     $               N/A
      5d.    Required repayments of retirement fund loans                                    5d.        $              0.00     $               N/A
      5e.    Insurance                                                                       5e.        $              0.00     $               N/A
      5f.    Domestic support obligations                                                    5f.        $              0.00     $               N/A
      5g.    Union dues                                                                      5g.        $              0.00     $               N/A
      5h.    Other deductions. Specify:                                                      5h.+       $              0.00 +   $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $                  0.00     $               N/A
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $        900.00         $               N/A
      8b. Interest and dividends                                                             8b.        $          0.00         $               N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $          0.00         $               N/A
      8d. Unemployment compensation                                                          8d.        $          0.00         $               N/A
      8e.    Social Security                                                                 8e.        $      2,169.82         $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                0.00   $                     N/A
      8g. Pension or retirement income                                                       8g. $             3,141.24   $                     N/A
      8h. Other monthly income. Specify:                                                     8h.+ $                0.00 + $                     N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $          6,211.06         $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            6,211.06 + $             N/A = $           6,211.06
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in                .
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $          6,211.06
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                          page 2
        Case 19-70071-FJS                     Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                                 Desc Main
                                                           Document      Page 28 of 42


Fill in this information to identify your case:

Debtor 1                 Willie Dean Ingram                                                                 Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                        A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                             expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA, NORFOLK                                    MM / DD / YYYY
                                          DIVISION

Case number           19-70071
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and                     Fill out this information for   Dependent s relationship to        Dependent s      Does dependent
                                            Yes.   each dependent..............    Debtor 1 or Debtor 2               age              live with you?
      Debtor 2.

      Do not state the                                                                                                                    No
      dependents names.                                                            Grandaughter                       4                   Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental        , check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on
(Official Form 106I.)                                                                                                     Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                           566.00

      If not included in line 4:

      4a.   Real estate taxes                                                                              4a.   $                           0.00
      4b. Property, homeowner s, or renter s insurance                                                     4b.   $                          40.02
      4c.   Home maintenance, repair, and upkeep expenses                                                  4c.   $                         150.00
      4d. Homeowner s association or condominium dues                                                      4d.   $                         240.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                         507.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-70071-FJS                      Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                                        Desc Main
                                                           Document      Page 29 of 42

Debtor 1     Ingram, Willie Dean                                                                       Case number (if known)       19-70071

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                                 6a.   $                               200.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               120.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                                 6c.   $                                 0.00
      6d. Other. Specify: Telephone                                                                          6d.   $                               165.00
7.    Food and housekeeping supplies                                                                          7.   $                               580.04
8.    Childcare and children s education costs                                                                8.   $                               190.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               200.00
10.   Personal care products and services                                                                    10.   $                               150.00
11.   Medical and dental expenses                                                                            11.   $                               150.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                 100.00
14.   Charitable contributions and religious donations                                                       14. $                                 200.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                   15a.   $                                80.00
      15b. Health insurance                                                                                 15b.   $                                 0.00
      15c. Vehicle insurance                                                                                15c.   $                               163.00
      15d. Other insurance. Specify:                                                                        15d.   $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                       17a.   $                                  0.00
      17b. Car payments for Vehicle 2                                                                       17b.   $                                  0.00
      17c. Other. Specify:                                                                                  17c.   $                                  0.00
      17d. Other. Specify:                                                                                  17d.   $                                  0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5,                                  (Official Form 106I).               18. $                                    0.00
19.   Other payments you make to support others who do not live with you.                                        $                                    0.00
      Specify:                                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on                                          .
      20a. Mortgages on other property                                                                      20a.   $                             1,564.00
      20b. Real estate taxes                                                                                20b.   $                                 0.00
      20c. Property, homeowner s, or renter s insurance                                                     20c.   $                                31.00
      20d. Maintenance, repair, and upkeep expenses                                                         20d.   $                               100.00
      20e. Homeowner s association or condominium dues                                                      20e.   $                               240.00
21.   Other: Specify:                                                                                        21.   +$                                0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                      5,986.06
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                      5,986.06
23. Calculate your monthly net income.
    23a. Copy line 12(your combined monthly income) from Schedule I.                                        23a. $                               6,211.06
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              5,986.06

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 225.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 19-70071-FJS               Doc 15       Filed 01/22/19 Entered 01/22/19 16:23:29                            Desc Main
                                                         Document      Page 30 of 42


      Fill in this information to identify your case:

Debtor 1                    Willie Dean Ingram
                            First Name             Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

Case number              19-70071
(if known)                                                                                                                    Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No

               Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Willie Dean Ingram                                            X
             Willie Dean Ingram                                                Signature of Debtor 2
             Signature of Debtor 1

             Date       January 22, 2019                                       Date
              Case 19-70071-FJS                    Doc 15          Filed 01/22/19 Entered 01/22/19 16:23:29                              Desc Main
                                                                  Document      Page 31 of 42


            Fill in this information to identify your case:

 Debtor 1                 Willie Dean Ingram
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA, NORFOLK DIVISION

 Case number           19-70071
 (if known)                                                                                                                              Check if this is an
                                                                                                                                         amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                           4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                            Dates Debtor 2
                                                                there                                                                        lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income           Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.       (before deductions
                                                                                   exclusions)                                               and exclusions)




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                      Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                                  Desc Main
                                                                Document      Page 32 of 42
 Debtor 1     Ingram, Willie Dean                                                                         Case number (if known)   19-70071


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)
 From January 1 of current year until             Military Retirement                           $3,141.24
 the date you filed for bankruptcy:


                                                  Social Security                               $2,169.82
                                                  Retirement

                                                  Rental Income                                   $900.00

 For last calendar year:                          Social Security and                         $49,931.00
 (January 1 to December 31, 2018 )                Military Retirement

                                                  Rental Income                               $10,800.00

 For the calendar year before that:               Social Security and                         $49,931.00
 (January 1 to December 31, 2017 )                Military Retirement

                                                  Rental Income                               $10,800.00


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1 s or Debtor 2 s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as incurred by an
                 individual primarily for a personal, family, or household purpose.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.      Go to line 7.
                         Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.      Go to line 7.
                         Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                      Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                                   Desc Main
                                                                Document      Page 33 of 42
 Debtor 1     Ingram, Willie Dean                                                                         Case number (if known)   19-70071


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe
       Wells Fargo Home Mortgage                             Nov. Dec. 2018                   $4,692.00         $164,213.00           Mortgage
       PO Box 14411                                          and Jan. 2019                                                            Car
       Des Moines, IA 50306-3411                             Montly Mortgage
                                                                                                                                      Credit Card
                                                             Payments
                                                                                                                                      Loan Repayment
                                                             ($1564.00
                                                             monthly)                                                                 Suppliers or vendors
                                                                                                                                      Other


       PNC Mortgage                                          Nov. Dec. 2018                   $1,698.00          $48,854.00           Mortgage
       PO Box 8703                                           and Jan. 2019                                                            Car
       Dayton, OH 45401-8703                                 monthly
                                                                                                                                      Credit Card
                                                             mortgage
                                                                                                                                      Loan Repayment
                                                             payments
                                                             ($566.00 month)                                                          Suppliers or vendors
                                                                                                                                      Other


       Chase Mtg                                             Nov. Dec. 2018                   $1,521.00          $46,059.00           Mortgage
       PO Box 24696                                          and Jan. 2019                                                            Car
       Columbus, OH 43224-0696                               monthly 2nd
                                                                                                                                      Credit Card
                                                             mortgage
                                                                                                                                      Loan Repayment
                                                             payments
                                                             ($507.00 per                                                             Suppliers or vendors
                                                             month)                                                                   Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       Bank of America vs. Willie Ingram                     Warrant in Debt              Virginia Beach General                      Pending
       GV18022163-00                                                                      District Court                              On appeal
                                                                                          2425 Nimmo Pkwy # 10                        Concluded
                                                                                          Virginia Beach, VA
                                                                                          23456-9122


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                         Doc 15       Filed 01/22/19 Entered 01/22/19 16:23:29                                    Desc Main
                                                                  Document      Page 34 of 42
 Debtor 1     Ingram, Willie Dean                                                                          Case number (if known)   19-70071


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                               Describe the Property                                         Date                      Value of the
                                                                                                                                                          property
                                                               Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was               Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                  Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                       Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Bayside Baptist Church                                         Cash - weekly church donations                         2017 - 2130.00             $4,690.00
       1920 Pleasure House Rd                                                                                                2018 - 2560.00
       Virginia Beach, VA 23455-2708


 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your         Value of property
       how the loss occurred                                                                                                 loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                      Doc 15         Filed 01/22/19 Entered 01/22/19 16:23:29                                  Desc Main
                                                                 Document      Page 35 of 42
 Debtor 1      Ingram, Willie Dean                                                                         Case number (if known)   19-70071


      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Liberty Law Group                                            Debtor has paid $89.500 for attorney's                   12/15/2018                  $935.00
       505 S Independence Blvd Ste 107                              fees and $40.00 for the credit report
       Virginia Beach, VA 23452-1150                                fee. Balance of Chapter 13 Fees of
                                                                    $4328.00 will be paid through debtor's
                                                                    plan

       CC Advising, Inc.                                            Certificate of Credit Counseling                         12.21.19                       $9.76
       703 Washington Ave Ste 200
       Bay City, MI 48708-5769


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of            Type of account or           Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number              instrument                   closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                      Doc 15        Filed 01/22/19 Entered 01/22/19 16:23:29                                     Desc Main
                                                                Document      Page 36 of 42
 Debtor 1     Ingram, Willie Dean                                                                             Case number (if known)   19-70071


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                               Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State                                           have it?
                                                                   and ZIP Code)

       Wells Fargo                                                 none                                       Military retirement papers,            No
       PO Box 560948                                                                                          birth certificate                      Yes
       Charlotte, NC 28256-0948


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                    Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)          to it?                                                                         have it?
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 9:     Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

                          means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
         means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
                            means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                        Doc 15      Filed 01/22/19 Entered 01/22/19 16:23:29                                     Desc Main
                                                                Document      Page 37 of 42
 Debtor 1      Ingram, Willie Dean                                                                        Case number (if known)   19-70071


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                 Court or agency                        Nature of the case                        Status of the
        Case Number                                                Name                                                                             case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business              Employer Identification number
        Address                                                                                                Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                               Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this                                and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Willie Dean Ingram
 Willie Dean Ingram                                                    Signature of Debtor 2
 Signature of Debtor 1

 Date      January 22, 2019                                            Date

Did you attach additional pages to                                                                                           (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-70071-FJS                            Doc 15           Filed 01/22/19 Entered 01/22/19 16:23:29                                                     Desc Main
                                                                        Document      Page 38 of 42
                                                                United States Bankruptcy Court
                                                           Eastern District of Virginia, Norfolk Division

IN RE:                                                                                                                                  Case No. 19-70071
Ingram, Willie Dean                                                                                                                     Chapter 13
                                                             Debtor(s)

                                   DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
   compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection
   with the bankruptcy case is as follows:

     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                 5,223.00

     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                        895.00

     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $   4,328.00

2. The source of the compensation paid to me was:

         Debtor               Other (specify):

3. The source of compensation to be paid to me is:

         Debtor               Other (specify):

4.      I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my
     law firm.

        I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law
     firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
        bankruptcy;
     b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
     e. Other provisions as needed:
     Liberty Law Group hereby elects and declares that it requests compensation in this case pursuant to Local Bankruptcy
     Rule 2016-1(C)(1)(a) and (C)(3)(a). Liberty Law Group agrees to represent Debtor throughout this bankruptcy case until
     entry of an order of withdrawal or substition of counsel, discharge or dismissal. Representation maybe provided by any
     and all attorneys of Liberty Law Group.
         Case 19-70071-FJS             Doc 15      Filed 01/22/19 Entered 01/22/19 16:23:29                        Desc Main
                                                  Document      Page 39 of 42
6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
    Representation of Debtor in any adversary proceeedings or appellate proceedings.




                                                        CERTIFICATION
I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s)
in this bankruptcy proceeding.




January 22, 2019                                 /s/ Kurt F. Easton
Date                                             Signature of Attorney

                                                 Liberty Law Group
                                                 Name of Law Firm




           For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,223
                          (For all Cased Filed on or after 01/01/2018)
        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                     STATES TRUSTEE
              PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                               CLERK’S CM/ECF POLICY 9
 Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclousre of compensation opposing said fees in their entirety, of in a specific amount, no later than the last day for filing
 objections to confirmation of the chapter 13 plan.


                                                      PROOF OF SERVICE
 The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 Trustee,
 and U.S. Trustee pursuant to Local Bankruptcy Rules 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper
 form (first class mail).



 January 22, 2019                              /s/ Kurt F. Easton
 Date                                          Signature of Attorney



[2030edva ver. 01/18]
              Case 19-70071-FJS                    Doc 15       Filed 01/22/19 Entered 01/22/19 16:23:29                                       Desc Main
                                                               Document      Page 40 of 42

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Willie Dean Ingram                                                                       According to the calculations required by this
                                                                                                                Statement:
 Debtor 2                                                                                                             1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                         11 U.S.C. § 1325(b)(3).
                                                  Eastern District of Virginia, Norfolk                               2. Disposable income is determined under 11
 United States Bankruptcy Court for the:          Division                                                               U.S.C. § 1325(b)(3).
 Case number           19-70071
 (if known)                                                                                                           3. The commitment period is 3 years.

                                                                                                                      4. The commitment period is 5 years.

                                                                                                                    Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                               $              0.00       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                             $              0.00       $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Do not include payments from a spouse. Do not include payments you
     listed on line 3.                                                                                  $              0.00       $
  5. Net income from operating a business,
     profession, or farm                                             Debtor 1
        Gross receipts (before all deductions)                          $       0.00
        Ordinary and necessary operating expenses                       -$      0.00
        Net monthly income from a business, profession, or farm $               0.00 Copy here -> $                    0.00       $
  6. Net income from rental and other real property                  Debtor 1
        Gross receipts (before all deductions)                         $      0.00
        Ordinary and necessary operating expenses                       -$      0.00
        Net monthly income from rental or other real property          $        0.00 Copy here -> $                    0.00       $




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                      Doc 15          Filed 01/22/19 Entered 01/22/19 16:23:29                                            Desc Main
                                                                  Document      Page 41 of 42
 Debtor 1     Ingram, Willie Dean                                                                                 Case number (if known)    19-70071


                                                                                                              Column A                      Column B
                                                                                                              Debtor 1                      Debtor 2 or
                                                                                                                                            non-filing spouse
                                                                                                              $                 0.00        $
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                                $                 0.00        $
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                                   $                     361.64
            For your spouse                                           $
  9. Pension or retirement income. Do not include any amount received that was a benefit
     under the Social Security Act.                                                      $                                3,141.24          $
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act or payments received as
      a victim of a war crime, a crime against humanity, or international or domestic terrorism.
      If necessary, list other sources on a separate page and put the total below.
                                                                                                              $                 0.00        $
                                                                                                              $                 0.00        $
                  Total amounts from separate pages, if any.                                             +    $                 0.00        $

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                       $        3,141.24           +   $                  =    $      3,141.24

                                                                                                                                                                Total average
                                                                                                                                                                monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                              $          3,141.24
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your dependents,
              such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional adjustments on
              a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                     $
                                                                                                     $
                                                                                                   +$

                      Total                                                                         $                    0.00           Copy here=>         -              0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                       $          3,141.24

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                        $          3,141.24

                Multiply line 15a by 12 (the number of months in a year).                                                                                       x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................              $         37,694.88




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                   page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-70071-FJS                      Doc 15    Filed 01/22/19 Entered 01/22/19 16:23:29                                     Desc Main
                                                            Document      Page 42 of 42
 Debtor 1     Ingram, Willie Dean                                                                   Case number (if known)   19-70071


  16. Calculate the median family income that applies to you. Follow these steps:

       16a. Fill in the state in which you live.                           VA

       16b. Fill in the number of people in your household.                 3
       16c. Fill in the median family income for your state and size of household.                                                         $      89,593.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1,
                                                                                                               Disposable income is not determined under 11
                      U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2,
                                                                                                   Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                            $                3,141.24
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
     that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
     income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                           -$                     0.00


       19b. Subtract line 19a from line 18.                                                                                               $        3,141.24


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                  $       3,141.24

              Multiply by 12 (the number of months in a year).                                                                                  x 12

       20b. The result is your current monthly income for the year for this part of the form                                               $      37,694.88




       20c. Copy the median family income for your state and size of household from line 16c                                               $      89,593.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period
                   is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Willie Dean Ingram
        Willie Dean Ingram
        Signature of Debtor 1
       Date January 22, 2019
            MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                   page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
